     Case 1:11-cr-20587-RNS Document 1569-1 Entered on FLSD Docket 07/20/2020 Page 1 of 3
                                                        Bureau of Prisons
                                                         Health Services
                                                        Clinical Encounter
Inmate Name: HUARTE, SANDRA                                                                         Reg #: 97267-004
Date of Birth: 03/30/1964                                   Sex:      F   Race: WHITE               Facility: COL
Encounter Date: 01/24/2020 10:56                            Provider: Venuto, Gary MD               Unit:     F16


Physician - Evaluation encounter performed at Health Services.
SUBJECTIVE:
    COMPLAINT 1                  Provider: Venuto, Gary MD
        Chief Complaint: Cough
        Subjective: 55 year old female inmate here for symptoms of productive cough, fever and body aches,
                     she denies any allergies, will order chest XRAY, legionella antigen urine as well as titers, will
                     order Levaquin 750 mg daily for 10 days.
        Pain:        Not Applicable
ROS:
   General
      Constitutional Symptoms
           Yes: Fatigue, Fever
    Pulmonary
       Respiratory System
           Yes: Cough - Productive

OBJECTIVE:
Temperature:
    Date              Time            Fahrenheit      Celsius Location                  Provider
    01/24/2020        10:57 COX             98.4         36.9                           Venuto, Gary MD

Pulse:
     Date          Time              Rate Per Minute          Location                  Rhythm     Provider
     01/24/2020 10:57 COX                             69                                           Venuto, Gary MD
Respirations:
     Date                 Time                  Rate Per Minute Provider
     01/24/2020           10:57 COX                           16 Venuto, Gary MD
Blood Pressure:
     Date       Time      Value                  Location        Position              Cuff Size   Provider
     01/24/2020 10:57 COX 119/80                                                                   Venuto, Gary MD
SaO2:
     Date             Time            Value(%) Air                           Provider
     01/24/2020       10:57 COX             97 Room Air                      Venuto, Gary MD

Exam:
   General
      Affect
           Yes: Cooperative
          Appearance
             Yes: Appears Well, Alert and Oriented x 3
    Mouth
       Pharynx
Generated 01/24/2020 11:08 by Venuto, Gary MD                Bureau of Prisons - COL                                   Page 1 of 3
     Case 1:11-cr-20587-RNS Document 1569-1 Entered on FLSD Docket 07/20/2020 Page 2 of 3
Inmate Name: HUARTE, SANDRA                                                                          Reg #: 97267-004
Date of Birth: 03/30/1964                                    Sex:      F    Race: WHITE              Facility: COL
Encounter Date: 01/09/2020 14:35                             Provider: Franco, Karina MD             Unit:     F16

     Date          Time              Rate Per Minute           Location                  Rhythm     Provider
     01/09/2020 14:42 COX                             65                                            Franco, Karina MD
Respirations:
     Date                 Time               Rate Per Minute Provider
     01/09/2020           14:42 COX                            16 Franco, Karina MD
Blood Pressure:
     Date       Time      Value                   Location        Position              Cuff Size   Provider
     01/09/2020 14:42 COX 102/96                                                                    Franco, Karina MD
SaO2:
     Date             Time             Value(%) Air                           Provider
     01/09/2020       14:42 COX              96                               Franco, Karina MD
Weight:
     Date             Time                Lbs          Kg Waist Circum. Provider
     01/09/2020       14:42 COX          198.0        89.8              Franco, Karina MD

Exam:
   General
      Appearance
           Yes: Appears Well, Alert and Oriented x 3
    Head
       General
          Yes: Symmetry of Motor Function, Atraumatic/Normocephalic
    Mouth
       Pharynx
          Yes: Inflammation, Erythema
    Neck
       General
          Yes: Within Normal Limits, Supple, Symmetric, Trachea Midline
    Pulmonary
        Auscultation
            Yes: Clear to Auscultation, Diminished Breath Sounds
            No: Rhonchi, Wheezing
    Cardiovascular
        Auscultation
            Yes: Regular Rate and Rhythm (RRR), Normal S1 and S2
            No: M/R/G
    Abdomen
        Palpation
            Yes: Within Normal Limits, Soft
            No: Guarding, Rigidity, Tenderness on Palpation
    Neurologic
        Cranial Nerves (CN)
            Yes: Within Normal Limits, CN 2-12 Intact Grossly
    Mental Health
       Grooming/Hygiene
Generated 01/09/2020 14:53 by Franco, Karina MD               Bureau of Prisons - COL                                   Page 2 of 4
  Case 1:11-cr-20587-RNS DocumentBureau
                                 1569-1 Entered on FLSD Docket 07/20/2020 Page 3 of 3
                                        of Prisons
                                            Health Services
                                Inmate Report Only (formerly labeled ISDS)
Reg #: 97267-004                                Inmate Name: HUARTE, SANDRA

SENSITIVE BUT UNCLASSIFIED – This information is confidential and must be appropriately safeguarded.
TB Clearance: Yes
              Last PPD Date:         11/08/2019                                            Induration: 22mm
      Last Chest X-Ray Date:         3/2020                                                   Results: Negative
               TB Treatment:         Latent TB TX Refused                         Sx free for 30 days: Yes
 TB Follow-up Recommended:           No


Transfer To:                                               Transfer Date: 07/30/2020
Health Problems
  Health Problem                                                                  Status
  Presbyopia                                                                      Current
  Other disorder of refraction and accommodation                                  Current
  Low vision, both eyes, NOS                                                      Current
  Benign paroxysmal positional vertigo                                            Current
  LTBI Prophy Refused                                                             Current
      PPD 22mm
  Dermatophytosis [tinea, ringworm]                                               Current
  Migraine                                                                        Current
  Acute upper respiratory infection, unspecified                                  Current
  Allergic rhinitis                                                               Current
  Chronic periodontitis, generalized                                              Current
  Gastro-esophageal reflux disease without esophagitis                            Current
  Dermatitis, unspecified                                                         Current
  Cervicalgia                                                                     Current
  Sciatica, unspecified side                                                      Current
  Low back pain                                                                   Current
  Pain, unspecified                                                               Current
      bilateral knees
  Encounter for gynecological exam (general) (routine) without abnormal findings Current

Medications: All medications to be continued until evaluated by a physician unless otherwise indicated.
Bolded drugs required for transport.
   carBAMazepine 200 MG Tab Exp: 07/08/2020 SIG: Take three tablets (600 MG) by mouth each day for pain
   Meloxicam 7.5 MG Tab Exp: 07/08/2020 SIG: ***note increased dose*** Take one tablet (7.5 MG) by mouth
   twice daily with food "Chronic Care Verified" (objective findings)

OTCs: Listing of all known OTCs this inmate is currently taking.
    None
Pending Appointments:
  Date                 Time       Activity                                                    Provider
  06/25/2020           00:00      Pap Smear                                                   Mid-Level Provider
  07/23/2020           00:00      Chronic Care Visit                                          Physician
Non-Medecation Orders:
  No Data Found
Active Alerts:
  No Data Found

Consultations:

Generated 05/31/2020 15:35 by Southall, M. RN           Bureau of Prisons - COL                                    Page 1 of 2
